DISMISS and Opinion Filed May 23, 2013




                                          SIn The
                                     Court of Appeals
                              Fifth District of Texas at Dallas

                                     No. 05-11-01486-CV

                    EDITH BETH GRUBAUGH, Appellant
                                 V.
          JOSE ALMANZA GOMEZ AND TESCO CORPORATION, Appellees

                      On Appeal from the 68th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-09-07002

                              MEMORANDUM OPINION
                Before Chief Justice Wright and Justices Lang-Miers and Lewis
                               Opinion by Chief Justice Wright
       Before the Court is the parties’ agreed motion to dismiss. The parties informed the Court

they have settled their differences. Accordingly, we grant the parties’ motion and dismiss the

appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE

111486F.P05
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

EDITH BETH GRUBAUGH, Appellant                    On Appeal from the 68th Judicial District
                                                  Court, Dallas County, Texas.
No. 05-11-01486-CV       V.                       Trial Court Cause No. DC-09-07002.
                                                  Opinion delivered by Chief Justice Wright.
JOSE ALMANZA GOMEZ AND TESCO                      Justices Lang-Miers and Lewis,
CORPORATION, Appellees                            participating.

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       Subject to any agreement between the parties, it is ORDERED that appellees, JOSE
ALMANZA GOMEZ AND TESCO CORPORATION, recover their costs of this appeal from
appellant, EDITH BETH GRUBAUGH.


Judgment entered May 23, 2013.




                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE




                                            –2–